Citation Nr: 9920082	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  97-20 197	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an earlier effective date for the award of 
service connection for post traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant's spouse and daughter.


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1965 to 
September 1969. 

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA), Albuquerque, New Mexico, 
Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained insofar 
as possible by the RO.

2.  On February 6, 1981, the RO received the veteran's claim 
for entitlement to service connection for a psychiatric 
disability.  

3.  In June 1981, the RO denied the veteran's claim for 
service connection for a psychiatric disability and informed 
the veteran of the denial; the veteran did not appeal this 
determination.   

4.  On December 20, 1989, the RO received the veteran's claim 
to reopen the claim for entitlement to service connection for 
post traumatic stress disorder.  

5.  In April 1996, the RO awarded service connection for post 
traumatic stress disorder.  The RO assigned a 100 percent 
disability evaluation effective December 20, 1989, which was 
the date of the receipt of the reopened claim.   


CONCLUSION OF LAW

An effective date earlier than December 20, 1989, for the 
award of service connection for post traumatic stress 
disorder, is not warranted.  38 U.S.C.A. § 5110 (West 1991 
and Supp. 1999); 38 C.F.R. § 3.400 (1998). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded.  That is, the claim is 
not inherently implausible.  38 U.S.C.A. § 5107(a) (West 
1991).  The facts relevant to the issue on appeal have been 
properly developed and the statutory obligation of the VA to 
assist the veteran in the development of his claim is 
satisfied.  Id. 

Factual Background

The veteran's DD 214 shows that he served on active duty from 
October 1965 to September 1969.   

On February 6, 1981, the RO received the veteran's claim for 
entitlement to service connection for a psychiatric 
disability.  

On May 13, 1981, the RO requested copies of the veteran's VA 
hospitalization records and treatment records dated from 
January 1, 1981 to the present.

A Request for Physical Examination, dated May 13,1981, 
indicates that the veteran was scheduled for an examination 
on June 11, 1981; the examination date was changed to June 15 
and 16.   

In a May 15, 1981 letter, the RO informed the veteran that 
they were processing his claim.  They indicated that action 
could not be completed without a statement from the veteran 
regarding the treatment of his disabilities since service, 
and the names, addresses, and dates of treatment of any 
hospitals or doctors rendering treatment.  In a May 21, 1981 
letter, the RO informed the veteran that further action on 
his claim awaited the receipt of military records and 
hospital records. 

On May 20, 1981, the RO received copies of the veteran's 
service medical records from the National Personnel Records 
Center. 

In a May 20, 1981 letter sent to the veteran's address of 
record, the RO informed the veteran that his VA examination 
was scheduled for June 11, 1981.  

On May 28, 1981, copies of the veteran's VA hospitalization 
records and treatment records were received by the RO.  

On June 15, 1981, the RO received a letter from the veteran's 
senator with a copy of a statement by the veteran.  

A VA reference slip, dated June 17, 1981, indicates that the 
veteran's spouse canceled the examination and she stated that 
the veteran was on medication.  

In a June 24, 1981 letter, the RO informed the veteran's 
senator that the veteran was scheduled for a VA examination 
and when the examination report was received, along with 
other pertinent records, the veteran would be informed of the 
decision on his claim.  

In a June 25, 1981 letter, the RO informed the veteran that 
his claim for disability benefits was disallowed.  The letter 
was sent to the veteran's address of record.  There was no 
evidence that the letter was returned to the VA.  

In an August 1981 letter, the RO informed the veteran's 
senator that the veteran's claim was denied.  It was noted 
that the veteran had been informed of this in separate 
correspondence.  It was further noted that the veteran could 
reopen his claim at any time that he could report to an 
examination. 

On December 20, 1989, the RO received the veteran's 
application to reopen his claim for service connection for 
post traumatic stress disorder.  

An August 1990 rating decision denied entitlement to service 
connection for post traumatic stress disorder.  The basis of 
the denial was that there was no evidence of an identifiable 
stressor and no indication that the veteran was involved in a 
combat situation.  

An April 1996 rating decision granted entitlement to service 
connection for post traumatic stress disorder and a 100 
percent evaluation was assigned effective from December 20, 
1989.   

At a hearing before the RO in November 1997, the veteran's 
representative asserted that miscommunication caused the 
veteran's claim to be denied administratively.  Hearing 
Transcript, hereinafter Tr., 2.  The veteran's spouse stated 
that she canceled the veteran's appointment in 1981 and 
rescheduled it, but she never received notification of the 
rescheduled examination.  Tr. 4.  She asserted that she did 
not receive the mail from the VA.  Tr. 5.  The veteran's 
spouse stated that she did not follow up with the VA because 
the veteran was abusive.  Tr. 5.  She asserted that she did 
not receive the letter from the VA which indicated that the 
claim was denied.  Tr. 7.  The veteran's representative 
asserted that the veteran was not given an appropriate chance 
to develop and establish his claim.  Tr. 2.  The 
representative stated that the VA should have sent, to the 
veteran, a courtesy copy of the letter which was sent to the 
veteran's senator.  Tr. 3.  The veteran's spouse stated that 
during that time, the veteran was abusive and there was a lot 
of turmoil and financial crisis in the family.  Tr. 6.  

At the hearing before the Board in March 1999, the veteran's 
spouse again asserted that she had canceled the veteran's 
examination and she never received a letter from the VA 
telling her to reschedule the examination.  Tr. 5.  She 
stated that she did not get a copy of the letter that the VA 
sent to her senator, which informed the senator that the 
veteran's claim had been denied.  Tr. 6.   

Pertinent Laws and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 5101(a) 
(West 1991); 38 C.F.R. § 3.151 (1998).  A "claim" means a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (1998).  

According to the applicable laws and regulations, for the 
grant of service connection, the effective date will be the 
day following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  Otherwise, if a claim for service connection 
is filed more than one year after separation from service, or 
if a claim is reopened after a final disallowance, the 
earliest effective date is the date of receipt of the claim, 
or the date entitlement arose, whichever is the later.  Id.

Analysis

Review of the record reveals that the RO received the 
veteran's original claim for entitlement to service 
connection for a psychiatric disability on February 6,1981.  
The record shows that the RO notified the veteran, at his 
address of record, of the denial of his claim on June 25, 
1981.  There is no evidence that the veteran filed a timely 
appeal and there has been no claim of clear and unmistakable 
error with respect to this determination.  Consequently, the 
Board finds that the June 1981 determination is final.  
38 U.S.C.A. § 4005(c) (1976); 38 C.F.R. § 19.153 (1980).  

The evidence of record further shows that the veteran's 
application to reopen his claim for entitlement to service 
connection for post traumatic stress disorder was received by 
the RO on December 20, 1989.  VA law and regulations indicate 
that unless a claim is filed within one year of service 
discharge, if a claim is reopened after a final disallowance, 
the earliest effective date is the date of receipt of the 
claim, or the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. 3.400.  As discussed above, 
the veteran's claim for service connection for post traumatic 
stress disorder was previously denied in June 1981.  
Consequently, the Board finds that the correct effective date 
is December 20, 1989, which is the date of receipt of the 
reopened claim.    

It is contended, by and on behalf of the veteran, that the 
effective date for the award of service connection for post 
traumatic stress disorder should be the date of receipt of 
the original claim for compensation benefits, which is 
February 6, 1981.  The veteran's spouse asserts that the 
original claim for service connection for post traumatic 
stress disorder was denied for reasons that were not specific 
and she had no idea how to respond.  The spouse also argues 
that she never received the VA letter which indicated that 
the veteran's claim had been denied due to his failure to 
report to the examination.  She asserts that she had 
requested that the examination be rescheduled, but the VA 
never notified her of the rescheduled examination.  The 
veteran's spouse also contends that the VA did not assist the 
veteran with his claim and that there were many contradictory 
reasons and excuses for the denials.  Lastly, the veteran's 
spouse asserts that she did not follow up with the claim 
until 1989, because the veteran was abusive and her main 
concern was taking care of her family and the veteran.   

Regarding the contention that the veteran did not receive 
notification of the denial of the claim or the reasons for 
the denial, the Board finds that the RO properly notified the 
veteran of the decision in June 1981.  The evidence of record 
shows that the RO sent a letter of notification to the 
veteran's address of record on June 25, 1981.  There is no 
indication in the claims folder that the letter was returned 
as undeliverable.  The Court of Appeals for Veterans Claims 
(formerly the Court of Veterans Appeals) (Court) has held 
that the law requires only that the VA mail a notice and then 
presumes the regularity of the administrative process "in the 
absence of clear evidence to the contrary."  Ashley v. 
Derwinski, 2 Vet. App. 62, 64-65 (1992) (citing to United 
States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. 
Ct. 1, 6, 71 L. Ed. 131 (1926).  An assertion of non-receipt 
of the notice, standing alone, is not the type of "clear 
evidence to the contrary" which is sufficient to rebut the 
presumption of regularity of the notice.  Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  In the absence of evidence 
showing that the letter was not delivered to the veteran, the 
Board may presume that the RO properly discharged its duty in 
June 1981 by mailing the letter of notification of the denial 
of the claim to the veteran at his address of record, and 
that the Postal Service properly discharged its duty by 
delivering the letter to the veteran.  

Regarding the contention that the VA did not assist the 
veteran in the development of the claim, the Board finds that 
the RO made a diligent effort to develop the veteran's claim 
and fulfilled the statutory duty to assist as set forth in 38 
U.S.C.A. § 5107(a) (West 1991).  The evidence of record shows 
that after the veteran filed his original claim in February 
1981, the RO obtained the veteran's service medical records 
and pertinent VA treatment and hospitalization records.  The 
RO kept the veteran informed of the progress of his claim and 
requested the veteran to submit additional information.  The 
RO also scheduled the veteran for a VA examination, which the 
veteran's spouse canceled.  The spouse asserts that she 
requested the VA to reschedule the examination and they 
failed to do so.  However, there is no evidence of record 
which supports this contention.  Furthermore, the Board finds 
that the June 25, 1981 letter, which was sent to the 
veteran's address of record and which indicated the veteran's 
claim was denied, clearly recited the reasons for the denial 
of the veteran's claim.  

The Board notes that the duty to assist is not a one-way 
street.  A claimant must do more than passively wait for 
assistance when he or she has information essential to the 
claim in order to trigger the duty to assist.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  In this case, the RO 
fulfilled its statutory duty to assist the veteran in 
developing the facts pertinent to his claim by obtaining the 
veteran's treatment records and by scheduling an examination 
for the veteran.  The Board finds that the RO properly 
assisted the veteran in the development of his claim.  

The veteran's spouse and representative also assert, in 
essence, that the veteran's due process rights were violated 
because the VA did not send, to the veteran, a copy of the 
August 1981 letter that was sent to the veteran's senator.  
The Board notes that the August 1981 letter indicated that 
the veteran's claim was denied.  As discussed above, the 
Board has found that the veteran was properly notified of the 
denial of his claim in June 1981.  Thus, the veteran's 
argument that his due process rights were violated because he 
did not receive a copy of the senator's August 1981 letter 
has no merit.  

The veteran's spouse also asserts that she did not follow up 
on the veteran's claim for service connection because the 
veteran was abusive and the family was experiencing emotional 
and financial turmoil.  The Board points out that the 
pertinent regulations do not provide for the award of 
retroactive benefits for veterans who fail to file a claim 
for service connection within one year after service 
separation due to incompetence or due to an incapacitating 
disability.  See 38 C.F.R. § 3.400 (1998).  Pertinent 
regulations do provide for the award of retroactive benefits, 
within certain limitations and in certain circumstances, for 
pension claims, but not service connection claims.  See 
38 C.F.R. § 3.400 (b)(ii)(B).    

The Board points out that 38 U.S.C.A. § 5110 allows for 
compensation becoming effective at separation from service 
only in cases where the veteran has applied for benefits 
within one year of service discharge.  The General Counsel 
has held that retroactive benefits may not be awarded in a 
manner inconsistent with express statutory requirements, 
except insofar as a court may order such benefits pursuant to 
its general equitable authority or the Secretary of Veterans 
Affairs may award such benefits pursuant to equitable relief 
authority under 38 U.S.C.A. § 503(a) (West 1991).  Ac-
cordingly, VA is not free to award a retroactive effective 
date prior to the date it receives a claim unless there is 
specific statutory authority for such retroactive effective 
date.  See VAOPGCPREC 17-95. 

In summary, the Board finds that the evidence of record shows 
that the veteran's application to reopen his claim for 
service connection for a psychiatric disorder was received by 
the VA on December 20, 1989.  As the veteran's claim is a 
reopened claim and had previously been denied, the effective 
date for service connection for post traumatic stress 
disorder cannot be earlier than the date of receipt of the 
reopened claim, which is December 20, 1989.  The VA is bound 
under the controlling statute and regulation, which provides 
no basis for the award of an effective date earlier than 
December 20,1 989.  Thus, the veteran's claim is denied. 


ORDER

Entitlement to an earlier effective date for the award of 
service connection for post traumatic stress disorder is 
denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

